DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      Status of Claims
This office action is in response to the application filed on 1/31/2019. Per the application, claims 1-20 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the blade in Fig.’s 1 and 2 and the bottom of the interconnect in Fig.4 and the washer in Fig.’s 5, and 9-12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30, 32, 118, 120, 218, 220.  
“shank” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 12: “adaptor” is identified as 18, but should be identified as 16
Page 4, line 4: “a base: and the “dome shaped head” are both identified as 32, but the drawings have the dome shaped head labelled as 34.  
Page 4, line 4-5: “the cavity” is identified as 40, but is identified as 30 on page 3, line 21.
Page 4, line7: adaptor” is identified as 14, but should be identified as 16.
Page 4, line 19: “slot” is identified as 14, but should be identified as 46.


Claim Objections
Claims 2-8, and 11 are objected to because of the following informalities:  
Claims 2-8 should all begin as “The massager according to claim …” Appropriate correction is required.
Claim 11, line 2: insert “a” before –first--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, none of the claims are being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, and 8 recite the limitation "ball head".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (“How to Make Your Own Variable-Speed, Professional Grade Percussion Massaging Tool” YouTube. Publication date: Jan 30, 2018. https://www.youtube.com/watch?v=XcnCxcC6D-c).
With respect to claim 1, Kim teaches a massager (at 0:02s Kim explains that device is a massager), comprising: an adaptor having a flange, a shank extending from a first side of the flange, and a head extending from a second side of the flange; a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw (See annotated screenshot at 0:09 seconds below of the adapter having a flange, shank, head and blade); and a massage head coupled to the head of the adaptor (See video from 2:20 s to 2:40 s where massage head is attached to the adapter and the blade is attached to a jigsaw; see screenshot below at time 3:23).

    PNG
    media_image1.png
    228
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    732
    media_image2.png
    Greyscale


With respect to claim 2, Kim teaches wherein the massage head comprises a ball (see screenshot above).
With respect to claim 3, Kim teaches wherein the massage head is coupled to the ball head by a ball interconnect member (“power extension bit”), that is frictionally engaged with the head of the adaptor (time 0:50- 2:10).
With respect to claim 5, the massage head of Kim is fully capable of being coupled directly to the ball head (when drilling the hole in the massage head at 0:18, a larger bit may be used to fit the ball directly on the head of the adapter).
claim 11, Kim teaches A method of massaging, comprising the steps of: providing a massager (at 0:02s Kim explains that device is a massager) formed from an adaptor having a flange supporting a shank on first side and a ball head on a second side, a blade fixed to the shank of the adaptor and having an end configured for attachment to a jig saw (See annotated screenshot at 0:09 seconds above of the adapter having a flange, shank,ball head and blade), and a massage head coupled to the ball head of the adaptor (See video from 2:20 s to 2:40 s where massage head is attached to the ball head of the adapter and the blade is attached to a jigsaw; see screenshot below at time 3:23); coupling the massager to a jig saw using the end of the blade (time 2:15 – 2:40); and operating the jig saw so that the massager is reciprocated by the jig saw (time 2:40 – 3:00).
With respect to claim 12, Kim teaches wherein the massage head comprises a ball (See screenshot above).
With respect to claim 13, Kim teaches wherein the massage head is coupled to the ball head by a ball interconnect (“power extension bit”, time 0:50 – 2:10).
With respect to claim 15, the massage head of Kim is fully capable of being coupled directly to the ball head (when drilling the hole in the massage head at 0:18, a larger bit may be used to fit the ball directly on the head of the adapter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2019/0017528 A1) in view of Landeros (“Jigsaw morphing!!” YouTube. Publication date: September 14, 2017. https://www.youtube.com/watch?v=lWSWXAdOc84).
With respect to claim 1, Wersland teaches a massager (Fig.8), comprising: an adaptor (70) having a flange (disc 74), a shank (102) extending from a first side of the flange (see Fig.8), and a head (male attachment member 72) extending from a second side of the flange (74); and a massage head (16) coupled to the head (72) of the adaptor ([0055]). 
Alternatively, Wersland teaches a massager (Fig.8), comprising: an adaptor (71) having a flange (79), a shank (102) extending from a first side of the flange (see Fig.8), and a head (76a) extending from a second side of the flange (see Fig.8); and a massage head (16) coupled to the head (76a) of the adaptor (71).
Wersland does not teach a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw.
However, Landeros teaches a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw (where the blade can be seen upon removal at time 0:50 – 1:15) to allow the adapter to be used in a jigsaw that a user already has on hand, saving the user the time and money that would have been required to buy a specialized percussive massage tool while still performing the same function.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the adapter of Wersland to have a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw to allow the adapter to be used in a jigsaw that a user already has on hand, saving the user the time and money that would have been required to buy a specialized percussive massage tool while still performing the same function.
With respect to claim 11, Wersland teaches a method of massaging comprising the steps of; providing a massager (Fig.8) formed from an adaptor (70) having a flange (disc 74) supporting a shank (102) extending from a first side of the flange (see Fig.8), and a ball head (male attachment member 72) extending from a second side of the flange (74); and a massage head (16) coupled to the ball head (72) of the adaptor ([0055]). 
Alternatively, Wersland teaches a massager (Fig.8) formed from an adaptor (71) having a flange (79), a shank (102) extending from a first side of the flange (see Fig.8), and a head (76a) extending from a second side of the flange (see Fig.8); and a massage head (16) coupled to the head (76a) of the adaptor (71).
Wersland does not teach a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw, coupling the massager to a jigsaw using the end of the blade; and operating the jig saw so that the massager is reciprocated by the jig saw.
However, Landeros teaches a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw, coupling the massager to a jigsaw using the end of the blade; and operating the jig saw so that the massager is reciprocated by the jig saw. (where the blade can be seen upon removal at time 0:50 – 1:15) to allow the adapter to be used in a jigsaw that a user already has on hand, saving the user the time and money that would have been required to buy a specialized percussive massage tool while still performing the same function.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the adapter of Wersland to have a blade secured to the shank of the adaptor and having an end configured for attachment to a jig saw and coupling the massager to a jigsaw using the end of the blade; and operating the jig saw so that the massager is reciprocated by the jig saw.to allow the adapter to be used in a jigsaw that a user already has on hand, saving the user the time and money that would have been required to buy a specialized percussive massage tool while still performing the same function.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland (US 2019/0017528 A1) and Landeros (“Jigsaw morphing!!” YouTube. September 14, 2017. https://www.youtube.com/watch?v=lWSWXAdOc84) as applied to claims 1 and 11 above, and further in view of Miller (US 7,503,923 B2).
With respect to claims 4 and 14, Wersland as modified teaches the limitations of claims 1 and 11 and teaches a system of attaching multiple treatment head types to a percussive massage tool ([0002]).
Wersland as modified does not teach wherein the massage head comprises a bar.
However, Miller teaches a percussive massage tool (col.1, lines 7-11) where the massage head comprises a bar (Fig. 1, U-shaped bar, “rods” 15 and 16) to provide a head that can “contact the body at the same time providing a parallel treatment, for example, down either side of the spine”, (col.3, lines 29-32).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the ball shaped massage head of Wersland as modified with the massage head comprising a bar that is U-shaped as taught by Miller as a known alternative massage head shape to provide a desired treatment that corresponds to a user’s needs, including providing parallel treatment down either side of the spine.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“How to Make Your Own Variable-Speed, Professional Grade Percussion Massaging Tool” YouTube. Publication date: Jan 30, 2018. https://www.youtube.com/watch?v=XcnCxcC6D-c) in view of Quinn (US 20060086218 A1).
With respect to claims 6 and 16, Kim teaches the adapter and blade of claims 1 and 11.
Kim is silent as to wherein the shank of the adaptor has a slot formed therein for accepting the blade.
However, Quinn teaches a jigsaw adapter (Fig.21, 202) wherein the shank of the adapter (202) has a slot (recess 220) formed therein for accepting the blade (204) to allow the blade to be easily replaced ([0062]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the adapter of Kim to have the shank include a slot formed therein for accepting the blade as taught by Quinn to allow the blade to be easily replaced.
With respect to claims 7 and 17, Kim as modified teaches wherein the blade includes at least one dovetail (Kim, 0:02, see annotated Fig. below).

    PNG
    media_image3.png
    228
    408
    media_image3.png
    Greyscale



Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2019/0017528 A1) in view of Landeros as applied to claims 1 and 11 above (with reference to the alternative rejection in view of Wersland), and further in view of Miller (7503923 B2).

With respect to claims 8 and 18, Wersland as modified teaches the limitations of claims 1 and 11.
Wersland as modified does not teach wherein the adaptor includes a first arm supporting the flange and the ball head and a second arm supporting a second flange and a second ball head.
However, Miller teaches wherein the adaptor (Fig.1) includes a first arm (15) supporting the ball head (10) and a second arm (16) supporting a second ball head (12) to provide an adaptor with two points of contact that can “contact the body at the same time providing a parallel treatment, for example, down either side of the spine”, (col.3, lines 29-32). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shape of the adaptor of Wersland as modified with shape of the adaptor as taught by Miller as a known alternative adaptor shape that provides a desired treatment with two contact points, including providing parallel treatment down either side of the spine. It is noted that with this modification the shape of the adaptor 71 of Wersland would be of the shape of the adaptor comprising two arms, each arm comprising the flange 79 with the ball head 76a on an opposite side, and internal threads 30 on an opposing end of the adaptor for connecting the shank 102.
With respect to claims 9 and 19, Wersland as modified teaches wherein the first arm and the second arm are pivotally mounted to the shank of the adaptor (the modified adaptor of Nazarian is mounted pivotally by rotating the adaptor’s internal threads (Fig.8, 30) to the shank (102) via the male threaded connector (72)).
claims 10 and 20, Wersland as modified teaches wherein the first arm (Miller Fig.1, 15) and the second arm (Fig.1, 16) are biased away from the shank of the adaptor (see arms 15 and 16 in Fig.1 of Miller extending away from the shank).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tucek (US 6,537,236 B2) teaches a percussive device with multiple heads. Calloca (US-20060047315-A1) teaches a percussive device with removable head. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CANA A GALLEGOS/Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785